NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2338-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ADEI A. ANDREWS,

     Defendant-Appellant.
_______________________

                   Submitted March 16, 2022 – Decided June 22, 2022

                   Before Judges Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 18-08-1895.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Tamar Y. Lerer, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Grace C. MacAulay, Camden County Prosecutor,
                   attorney for respondent (Rachel M. Lamb, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from her jury trial conviction for operating a motor

vehicle while her license was suspended for a prior conviction for driving while

intoxicated (DWI), N.J.S.A. 39:4-50. After carefully reviewing the record in

light of the arguments of the parties and the governing legal principles, we

affirm.

      In September 2019, a Camden County grand jury charged defendant by

indictment with a single count of fourth-degree operating a motor vehicle during

a period of license suspension, N.J.S.A. 2C:40-26(b). Defendant was tried

before a jury in September 2019.

      We discern the following facts from the trial evidence presented by the

State. In the early morning hours of May 4, 2018, Sergeant Kevin Koyyka and

Officer Joe Marchese of the Runnemede Police Department were dispatched to

a diner in response to a 9-1-1 call from a man who reported that his vehicle had

been taken by his girlfriend, defendant, without his consent. The 9-1-1 caller,

Georgios Skordos, was not called to testify at trial. Skordos told Sergeant

Koyyka that "he got into a verbal argument with [defendant] inside the diner and

that she took his car keys[]" and left. Skordos called defendant on her cell phone

and "was trying to talk her into bringing his car back." Skordos "advised [the




                                                                            A-2338-19
                                        2
officers] she was coming back with the car." The officers waited with Skordos

in the parking lot for her return.

      Upon her arrival, defendant identified herself by giving the sergeant her

New Jersey State ID. Defendant did not provide a drivers' license. Defendant

confirmed Skordos' account of their argument and her leaving. Koyyka checked

defendant's identification card through the State database and discovered that

her license was suspended. He issued her motor vehicle citations for driving

with a suspended license and driving without a license.

      A subsequent investigation revealed that defendant's license had been

suspended based on her prior DWI convictions. The State at trial presented

Judgments of Conviction, Orders and Certifications, and Notifications of

Penalties for Subsequent DWI or Driving on the Revoked List Convictions for

defendant's two prior DWI convictions. Brian Beke, a supervisor at the New

Jersey Division of Motor Vehicles (DMV), testified that Judgments of

Conviction, Orders and Certifications, and Notifications of Penalties documents

are simultaneously generated in Municipal Court when a defendant is found

guilty, and that a defendant is given copies of all three documents.

      According to the Notice of Penalties, defendant's first DWI conviction

resulted in a seven-month period of license suspension, and her second drunk


                                                                         A-2338-19
                                        3
driving conviction resulted in a two-year license suspension.          The latter

suspension would have remained in effect until December 5, 2019. Accordingly,

as of May 4, 2018, approximately nineteen months remained on defendant's

license suspension.

      Beke testified that defendant's signature appeared on all the appropriate

lines except for one. On the Notice of Penalties for the December 5, 2017

conviction, defendant's signature does not appear on the line attesting that "[i]n

addition to this written notice, I have informed you of these consequences orally

in open court." However, the form bore the municipal court judge's signature,

certifying that he had explained the consequences of the conviction to defendant

both in writing and orally in open court.

      Based on the foregoing evidence, the jury returned a guilty verdict on the

fourth-degree crime charged in the indictment. The Law Division judge, sitting

as the trier of fact on the non-indictable charge, found defendant guilty of

driving without a license.

      On November 15, 2019, defendant was sentenced on the fourth-degree

conviction to the statutory minimum of 180 days' incarceration, a three-year

term of probation, 100 hours of community service, and fees and penalties

totaling $155 to be paid in increments of $20 per month. Defendant was also


                                                                            A-2338-19
                                        4
sentenced on the driving-without-a-license charge to a concurrent ten-day

sentence, fines and penalties, and a consecutive six-month period of license

suspension.

      This appeal follows. Defendant raises the following contentions for our

consideration:

              POINT I

              THE COURT ERRED IN ADMITTING EVIDENCE
              OF OTHER CRIMINAL ACTS WITHOUT
              CONDUCTING AN N.J.R.E. 404(B) OR 403
              ANALYSIS OR INSTRUCTING THE JURY NOT TO
              UTILIZE THE EVIDENCE FOR PROPENSITY
              PURPOSES (NOT RAISED BELOW).

              POINT II

              THE TRIAL COURT ERRED IN USING ITS
              UNSUPPORTED SPECULATION THAT MS.
              ANDREWS "COULD HAVE KILLED SOMEONE"
              AND IN USING HER YOUTH AS AN
              AGGRAVATING      CIRCUMSTANCE IN   ITS
              ANALYSIS OF THE AGGRAVATING AND
              MITIGATING FACTORS AT SENTENCING (NOT
              RAISED BELOW)[.]

                                     I.

      We first address defendant's contention that the trial court erred in

allowing the admission of testimony that defendant had taken her boyfriend's




                                                                       A-2338-19
                                     5
car without his permission following an argument. 1 At trial, defense counsel

objected to this testimony on hearsay grounds.         The State argued that the

testimony was "not . . . offered for the truth of the matter asserted. It[] [was]

offered to show what the officer did and what he did next." The trial judge

overruled defendant's hearsay objection and allowed the testimony for that

purpose.

      Defendant now argues for the first time on appeal that the testimony that

defendant drove off in the car without permission constitutes "other crimes"

evidence that should have been excluded pursuant to N.J.R.E. 404(b). She

argues in the alternative that the trial court should at least have issued a curative

or limiting jury instruction sua sponte, instructing the jury not to consider the

"other crimes" evidence to show that defendant has a propensity to commit

crimes.

      Rule 404(b) states, "[e]xcept as otherwise provided by N.J.R.E. 608(b),

evidence of other crimes, wrongs, or acts is not admissible to prove a person's

disposition in order to show that on a particular occasion the person acted in

conformity with such disposition." N.J.R.E. 404(b)(1). When a party seeks to


1
  We note that defendant does not claim that she fled from a domestic violence
episode and did not assert a necessity or other justification defense at trial. See
N.J.S.A. 2C:3-2.
                                                                               A-2338-19
                                         6
admit evidence of other wrong acts committed by a defendant, the trial court

must make "a threshold determination . . . as to whether the acts are 'other

crimes' subject to a 404(b) analysis, or evidence that is 'intrinsic' to the charged

crime and admitted as an exception to 404(b)." Weissbard & Zegas, Current

N.J. Rules of Evidence, cmt. 7 on N.J.R.E. 404(b) (2022) (citing State v. Rose,

206 N.J. 141, 179 (2011)). "[E]vidence is 'intrinsic' only if it a) directly proves

the charged offense, or b) is an uncharged act that was performed

contemporaneously with, and helped to facilitate, the charged crime." Ibid.

(citing State v. Green, 617 F. 3d 233, 248–49 (3d Cir. 2010)).

      Here, no such analysis was conducted, ostensibly because defendant did

not object to the testimony on this ground. We agree with the State that in this

instance, the act of driving off with the car was "performed contemporaneously

with the charged crime" [and] "facilitate[d] the commission of the charged

crime." Rose, 206 N.J. at 180. However, even accepting for purposes of

argument that the intrinsic evidence exception to N.J.R.E. 404(b) applies, the

testimony concerning the taking of the car must still satisfy the general rules of

relevance and prejudice. Id. at 177–78.

      Under N.J.R.E. 403, "[r]elevant evidence may be excluded if its probative

value is outweighed by the risk of: . . . (a) [u]ndue prejudice . . [.]" The risk of


                                                                              A-2338-19
                                         7
prejudice is "undue" when it "outweigh[s] [the] probative value [of the evidence]

so as to divert jurors 'from a reasonable and fair evaluation of the basic issue of

guilt or innocence.'" State v. Moore, 122 N.J. 420, 467 (1991) (quoting State v.

Sanchez, 224 N.J. Super 231, 249–50 (App. Div. 1988)).

      Defendant's failure to object to testimony about the taking of the car, on

the grounds that it was unduly prejudicial, is important to our analysis. See State

v. Nelson, 173 N.J. 417, 471 (2002) (holding that failure to object to testimony

permits an inference that any error in admitting the testimony was not

prejudicial). The failure to object to what defendant now characterizes as "other

crimes" evidence deprived the trial court an opportunity to balance the probative

value of that testimony against the risk of unfair prejudice. It also deprived the

court of the opportunity to issue a limiting instruction to the jury.

      We note that the testimony presented by the State did not suggest that

defendant had "stolen" the vehicle to the extent that under New Jersey law, theft

by unlawful taking, N.J.S.A. 2C:20-3, requires a purpose to deprive another of

property. The term "deprive" means:

            (1) to withhold or cause to be withheld property of
            another permanently or for so extended a period as to
            appropriate a substantial portion of the economic value,
            or with purpose to restore only upon payment or reward
            or other compensation; or (2) to dispose or cause


                                                                             A-2338-19
                                         8
            disposal of the property so as to make it unlikely that
            the owner will recover it.

            [N.J.S.A. 2C:20-1(a).]

      In this instance, the jury was told that defendant communicated with

Skordos by phone after she drove away from the argument and promptly

complied with his request to bring the car back. That circumstance, in our view,

mitigates any prejudice associated with testimony that she drove Skordos' car

after the argument.

      But most importantly, it was defense counsel, not a State's witness, who

first brought to the jury's attention that defendant had driven off in Skordos's car

without permission. Indeed, counsel was the only person during trial to use the

word "stolen" to describe the vehicle that defendant drove while her license was

suspended. Defense counsel explained in his opening statement to the jury,

"police receive[d] information that the car and keys ha[d] been stolen." The

defense, in other words, not the State, introduced the concept that defendant was

a person who steals. In these circumstances, defendant is now hard pressed to

claim for the first time on appeal that admission of the ensuing testimony was

so prejudicial "as to divert jurors 'from a reasonable and fair evaluation of the

basic issue of guilt or innocence.'" Moore, 122 N.J. at 467 (quoting Sanchez,

224 N.J. Super. at 249–50).

                                                                              A-2338-19
                                         9
      We add that the State's evidence of guilt was overwhelming.               The

gravamen of the defense at trial was that defendant did not know her license had

been suspended because she had not signed an acknowledgement form when she

was last convicted of drunk driving. The uncontroverted trial record clearly

shows, however, that the municipal court judge announced the license

suspension in open court and physically took her license. See N.J.S.A. 39:4-

50(c) ("[F]ailure to acknowledge in writing the receipt of a written notice shall

not be a defense to a subsequent charge of a violation of [operating a motor

vehicle during a period of license suspension,] N.J.S.A. 39:3-40.").

      In these circumstances, even assuming for the purposes of argument that

the hearsay testimony concerning how and why defendant drove off in Skordos'

vehicle should not have been admitted, any such error was not "clearly capable

of producing an unjust result." R. 2:10-2. The mere possibility of an unjust

result is not enough. See State v. Funderburg, 225 N.J. 66, 79 (2016) (citing

State v. Jordan, 147 N.J. 409, 422 (1997)). "Rather, '[t]he possibility must be .

. . sufficient to raise a reasonable doubt as to whether the error led the jury to a

result it otherwise might not have reached.'" State v. Alexander, 233 N.J. 132,

142 (2018) (quoting State v. Macon, 57 N.J. 325, 336 (1971)). Applying that

standard, we affirm the jury verdict.


                                                                              A-2338-19
                                        10
                                       II.

      We next address defendant's contention that the court erred in assessing

the aggravating and mitigating factors at sentencing. Specifically, defendant

challenges two comments made by the judge at the sentencing hearing: (1) that

defendant's conduct "threatened serious, serious harm" because it "could have

killed somebody," and (2) that because defendant was "relatively young to have

such a substantial municipal record[,]" she posed a greater risk of recidivating.

Defendant contends both comments "were pure speculation without support"

and "infect[ed] the sentencing process." We disagree.

      Appellate courts review sentencing determinations deferentially, and do

not substitute their judgment for that of the sentencing court. State v. Fuentes,

217 N.J. 57, 70 (2014). A sentence will be affirmed unless:

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [Ibid. (alteration in original) (quoting State v. Roth, 95
            N.J. 334, 364–65 (1984)).]

      In imposing a sentence, the court must make an individualized assessment

of the defendant based on the facts of the case and the aggravating and mitigating

                                                                            A-2338-19
                                       11
sentencing factors. State v. Jaffe, 220 N.J. 114, 121–22 (2014). To facilitate

appellate review, the sentencing court must "state reasons for imposing such

sentence including . . . the factual basis supporting a finding of particular

aggravating or mitigating factors affecting [the] sentence . . . ." R. 3:21-4(h);

accord Fuentes, 217 N.J. at 73; see also N.J.S.A. 2C:43-2(e) (requiring the

sentencing court to state the "factual basis supporting its findings of particular

aggravating or mitigating factors affecting sentence."). Generally, an appellate

court should defer to the sentencing court's factual findings and should not

"second-guess" them.     State v. Case, 220 N.J. 49, 65 (2014).         However,

deferential review of a sentence "presupposes and depends upon the proper

application of sentencing considerations." State v. Melvin, 248 N.J. 321, 341

(2021) (quoting Case, 220 N.J. at 65); accord State v. Trinidad, 241 N.J. 425,

453 (2020).

      The record shows that the trial judge carefully reviewed the applicable

statutory factors. The court found aggravating factors three, N.J.S.A. 2C:44 -

1(a)(3) ("[t]he risk that . . . defendant will commit another offense"); six,

N.J.S.A. 2C:44-1(a)(6) ("[t]he extent of the defendant's prior record and the

seriousness of the offenses of which the defendant has been convicted"); and




                                                                            A-2338-19
                                       12
nine, N.J.S.A. 2C:44-1(a)(9) ("[t]he need for deterring the defendant and others

from violating the law").

      While discussing aggravating factor three, the judge reasoned that

although this was defendant's first indictable offense "the defendant has four

juvenile adjudications" which "include aggravated assaults and two shoplifting

[adjudications]."   Defendant's record also contains "six municipal court

convictions[,] . . . includ[ing] assault, and improper behavior, and disorderly

conduct, and disturbing the peace, and shoplifting as well as controlled

dangerous substance [convictions]." The judge then remarked that at twenty-

five years old, defendant "is relatively young to have such a substantial

municipal record." Based on defendant's criminal history in the eight years since

she had turned eighteen, including two DWI convictions, the judge found there

was a risk that defendant would commit another offense.

      The judge also considered the applicable mitigating factors, finding

mitigating factor six, N.J.S.A. 2C:44-1(b)(6) ("[t]he defendant has compensated

or will compensate the victim of the defendant's conduct for the damage or

injury that the victim sustained, or will participate in a program of community

service"), and ten, N.J.S.A. 2C:44-1(b)(10) ("defendant is particularly likely to

respond affirmatively to probationary treatment"). With respect to mitiga ting


                                                                           A-2338-19
                                      13
factor six, the court reasoned that although defendant had not "compensated the

victim" because "[t]here is no victim in this case," the court nonetheless applied

the mitigating factor based on character witness statements and defendant's past

community service with a charitable organization. The court applied mitigating

factor ten because of "all of the[] people [who] have put forth letters and . . . are

supportive of [defendant] and . . . want her to succeed."

      The judge declined to find mitigating factor one, N.J.S.A. 2C:44-1(b)(1)

("[t]he defendant's conduct neither caused nor threatened serious harm"). While

evaluating that mitigating factor, the judge commented that defendant's conduct

"threatened serious, serious harm." The judge explained that "[t]his kind of

conduct is very serious. And [defendant is] looking at jail time[,] [a]nd . . .

could have killed somebody." The judge concluded that mitigating factor one

did not apply because "[defendant's] conduct threatened serious harm[]" and

"show[ed] that she wasn't thinking clearly . . . [or] making appropriate choices."

      The judge next conducted a qualitative analysis and found that the

aggravating factors outweighed the mitigating factors.             Defendant was

thereupon sentenced to the statutory minimum of 180 days in county jail.

Defendant contends it was inappropriate for the court to impose a three-year




                                                                               A-2338-19
                                        14
term of probation, arguing that a shorter period of probation should have been

imposed.

      We reject defendant's contention that it was inappropriate speculation for

the court to comment that defendant "could have killed somebody" by driving

under the influence. We recognize that there was no proof that defendant was

under the influence when she drove off in her boyfriend's car. We see nothing

inappropriate, however, in the sentencing court's recognition that the statutorily -

mandated suspension of a convicted drunk driver's license is designed to save

lives, and that defendant's failure to abide by the license suspension after a drunk

driving conviction posed a risk to public safety. The Legislature outlawed

driving while under the influence precisely because of the serious danger such

conduct poses to the public. See State v. Rodriguez, 238 N.J. 105, 108 (2019).

We add that the crime for which defendant was convicted is designed to deter

"recidivist offenders with multiple prior DWI violations, who nevertheless were

driving with a suspended license." See State v. Carrigan, 428 N.J. Super. 609,

624 (App. Div. 2012) (recognizing N.J.S.A. 2C:40-26 as a "recidivist statute").

      We also reject defendant's argument that it was improper for the

sentencing judge to mention defendant's age in relation to her criminal history

when evaluating the likelihood that she would commit future crimes. We stress


                                                                              A-2338-19
                                        15
that this is not a situation where the judge considered defendant's youth as an

aggravating factor in contravention of the rule recently announced by the

Supreme Court in State v. Rivera, 249 N.J. 285 (2021). In Rivera, the Court

held that a defendant's youth may be considered only as a mitigating factor and

cannot support an aggravating factor. Id. at 303. In that case, the sentencing

court speculated that defendant would have engaged in other criminal conduct

but did not have the opportunity to do so because of her youth. Id. at 302. Here,

in contrast, the sentencing court commented on the number of offenses

defendant actually committed in a short time span.

      In sum, the trial court did not abuse its discretion in applying and weighing

the applicable aggravating and mitigating factors. Nor does the sentence shock

the judicial conscience. See Roth, 95 N.J. at 364–65.

      To the extent that we have not addressed them, any remaining arguments

raised by defendant lack sufficient merit to warrant discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                             A-2338-19
                                       16